Gaynor, J.:
The action was to recover a loss on a policy of fire insurance. The policy states that the insured premises were occupied as “ a dance-hall, hotel and other purposes not more hazardous ”. It contained the clause common to all of our policies in this state that it should be void if the hazard were increased “ by any means, within the control of the insured ”. ' There was evidence that the insured sometimes allowed moving pictures to be shown in the place, i. <?., pictures .thrown on a screen by lights, etc. The defendant called a witness as an expert to answer the bald question whether the production of such pictures was not an increased hazard. The sustaining of the objection thereto was not error. It was not a case permitting of such evidence. It was for the defendant to prove the facts, i. e., how such pictures were produced, what lights were used, and how,- and so on; and from such evidence it was for the jury to decide whether there was any increased hazard. A dance-hall has many lights. Experts cannot be permitted to dogmatically decide-things which depend on facts from which ordinary men are competent to draw conclusions.
The judgment should be affirmed.
Woodward, Jenks, Hooker and Rich, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.